DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received December 15, 2021.  Claims 1, 3, 4, and 6 were amended.  Claims 1-10 are pending.
The rejection of claims 1-10 under 35 U.S.C. 102(a)(1) as being anticipated by CN 106588674 A is withdrawn due to the amendment received December 15, 2021.
Claim Objections
Claim 6 is objected to because page 14 of the claim set shows informalities in the following three compound structures:
 
    PNG
    media_image1.png
    283
    232
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    296
    264
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    241
    294
    media_image3.png
    Greyscale
.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sim et al. (US 2021/0147336 A1).
(Applicant cannot rely upon the certified copies of the foreign priority applications to overcome this rejection because translations of said applications have not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.)

	Sim et al. discloses spiro-type arylamine compounds for organic electroluminescent devices (see abstract).  At least the following compounds are exemplified within paragraph 107 among others (see par. 107):

    PNG
    media_image4.png
    519
    306
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    445
    284
    media_image5.png
    Greyscale
.
(See at least exemplified compounds #5-8, 15, 16, 17, 18, 25, 26, 27, 28, 31-50, 53-55, 58-60, 63-65, 68-70, 73-75, 78-80, 83-85, 88-90, 93-95, 98-100, 103-105, 108-110, 113-115, 118-120, 123-125, 128-130, 133-135, 138-140, 143-145, 148-150, 153-155 of paragraph 107).
	Regarding claims 1-6, at least compound #31 is identical to a claimed compound of claim 6:

    PNG
    media_image6.png
    195
    232
    media_image6.png
    Greyscale
(see par. 107 at page 14).
	Also, regarding claims 1-3, 5 and 6, at least compound #6 is identical to a compound of claim 6:

    PNG
    media_image7.png
    243
    280
    media_image7.png
    Greyscale
( at par. 107 on page 9).
	Regarding the device claims 7-10 requiring the material in a layer between an anode and a cathode,  an example device includes at least compound #6 in a layer between an electrode and an emitting layer (see par. 289-292).  The layered device anticipates the structure of device claims 7-10.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tominaga et al. (US 2003/0168970 A1) teaches spiro compounds of formula (1) (see abstract).  The reference is considered relevant to the art of spiro compounds for a luminescent element.
Oh et al. (US 7,507,485 B2) teaches monoamine compounds for organic electroluminescent devices (see abstract and col. 10-27).  The reference is .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DAWN L GARRETT/Primary Examiner, Art Unit 1786